Hall, Judge.
Laying out of the case the facts contained in the judge’s charge, it is difficult to perceive what the agency and equity .of Cox were. It seems that his name was somewhere inserted on the record, but for what purpose, does not appear. But from the facts set forth in the judge’s charge, the agency conferred upon Cox and his equity under it, are obvious. It is unnecessary to repeat them. I altogether approve of the charge of the judge upon them, for the reasons by him given, which I also think it unnecessary to repeat. I think the rule for a new trial should be discharged.
And in this opinion the other judges concurred; so
Judgment aeeirmed.